Citation Nr: 1451884	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  07-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, to include posttraumatic stress disorder (PTSD) and depression.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to October 1963, July 1964 to September 1966 and from December 1990 to April 1991.

This matter is on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

The Veteran requested a hearing on his February 2007 substantive appeal, but subsequently withdrew this request in July 2010.  Nevertheless, VA's duty to provide the Veteran with a hearing has been met.  38 C F R §§ 20.700, 20.704(e) (2014).

This appeal was remanded by the Board in July 2011, April 2013 and April 2014 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

It is at least as likely as not that the Veteran's acquired psychiatric disorder symptoms, which have been claimed as PTSD and depression, are related to active duty service or to his service-connected acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for acquired psychiatric disorder other than anxiety disorder, to include PTSD and depression have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, which he asserts is PTSD related to a number of stressor events while on active duty.  

The Board notes at the outset that the Veteran is already service connected for an anxiety disorder with a 50 percent disability rating.  

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the Veteran's present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Establishing entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  However, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.304(f) (2014).

Based on the evidence of record, service connection should be granted.  Specifically, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims has held that a claim for a single psychiatric disorder should include all psychiatric disorders that are raised by the record.  In view of Clemons, a grant of service connection for one psychiatric disorder is effectively a grant of all psychiatric disorders unless the evidence raises the possibility that separate ratings may be warranted.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Here, given that the Veteran's psychiatric disorder has been at separate times diagnosed as PTSD, depression and anxiety disorder, the symptoms are so intertwined that service connection for two separate psychiatric disorders is not appropriate.  Put another way, his symptoms (regardless of how they are characterized) are at least somewhat etiologically related to his currently service-connected psychiatric disorder.  38 C.F.R. § 3.310 (2014).  Therefore service connection is warranted for all psychiatric disorders on appeal, regardless of how they are clinically identified.

In this regard, it is important for the Veteran to understand that this decision does not indicate that he will get more VA compensation.  The Veteran cannot receive more compensation for the same symptoms for each psychiatric disorder.  It appears that the RO has evaluated this disability as a whole, without consideration of whether this psychiatric disorder or that psychiatric disorder is service connected. 

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.
ORDER

Service connection for an acquired psychiatric disorder other than anxiety disorder, to include PTSD and depression, is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


